        Case: 3:19-cv-00617-jdp Document #: 29 Filed: 12/22/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 RICHARD T. JACOBS,

                              Plaintiff,
        v.                                                               ORDER

 JOAN HANNULA, JAMIE BARKER,                                          19-cv-617-jdp
 JERED KUEHN, and MICHAEL BRUNNER,

                              Defendants.


       Pro se plaintiff Richard T. Jacobs is proceeding on claims that prison staff at Stanley

Correctional Institution provided him inadequate medical treatment for his shoulder injury

and pain, in violation of the Eighth Amendment and state law. Defendants filed a motion for

summary judgment on September 9, 2020. Dkt. 20. Jacobs received an extension of time in

which to file his response materials, Dkt. 28, but his new deadline has expired, and he has

failed to file any materials in response to defendants’ motion. His failure to respond suggests

that he may have lost interest in pursuing his case and no longer intends to prosecute it.

       I will give Jacobs one more opportunity to submit substantive responses to defendants’

motion for summary judgment. If he fails to do so by the new deadline, I will dismiss this case

with prejudice under Rule 41 of the Federal Rules of Civil Procedure for plaintiff’s failure to

prosecute it.



                                            ORDER

       IT IS ORDERED that plaintiff Richard T. Jacobs may have until December 30, 2020

to file a response to defendants’ motion for summary judgment. If he does not respond by that
        Case: 3:19-cv-00617-jdp Document #: 29 Filed: 12/22/20 Page 2 of 2




date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for Jacobs’s failure to

prosecute it.




       Entered December 22, 2020.




                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
